Citation Nr: 0632063	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-44 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
duodenal ulcer, hypertensive cardiovascular disease, and 
anxiety reaction. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the VA 
Regional Office (RO).  In that decision, the RO determined 
that the veteran failed to submit new and material evidence 
sufficient to reopen his claim for service connection for 
duodenal ulcer, hypertensive cardiovascular disease, and 
anxiety reaction.  


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO declined to 
reopen a previously denied claim for service connection for 
duodenal ulcer and hypertensive cardiovascular disease.  The 
veteran was notified of that decision; however, he did not 
submit a notice of disagreement or perfect an appeal. 

2.  In an July 1972 decision, the Board determined that the 
veteran was not entitled to service connection for an 
acquired nervous disorder.

3.  The evidence received subsequent to the July 1972 and 
February 2003 decisions is cumulative and redundant of the 
evidence previously considered, and does not bear directly 
and substantially upon the issue under consideration. 


CONCLUSIONS OF LAW

1.  The February 2003 RO decision which determined that the 
appellant had not submitted new and material evidence to 
reopen a previously denied claim for duodenal ulcer and 
hypertensive cardiovascular disease is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 
20.202, 20.300, 20.301(a), 20.302, 20.1103 (2003). 

2.  The July 1972 Board decision which determined that the 
appellant was not entitled to service connection for an 
acquired nervous disorder is final.  38 U.S.C.A. § 4004(b) 
(1970); 38 C.F.R. § 19.104 (1972).  

3.  The evidence associated with the claims file subsequent 
to the July 1972 Board decision and the February 2003 RO 
decision is not new and material; therefore, the claim for 
service connection is not reopened.  38 U.S.C.A. § 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, 3.203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Decisions of the Board 
are final.  38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The veteran contends that he developed ulcers, high blood 
pressure, and anxiety during service.  No health conditions 
were noted at entrance into service in November 1942.  
Service medical records reveal the veteran was treated for 
pain in the epigastrium in May 1943, and gastroenteritis in 
July 1944.  No health conditions were noted at separation in 
October 1945.  In a July 1972 decision, the Board determined 
that while the evidence showed the diagnosis of current 
disabilities, the veteran was not entitled to service 
connection for duodenal ulcer, hypertensive cardiovascular 
disease, and an acquired nervous disorder as the competent 
medical evidence did not relate the disabilities to service.  

In February 2003, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claims for service connection for 
duodenal ulcer and hypertensive cardiovascular disease.  He 
did not perfect an appeal of that decision.  In December 
2003, the RO determined that new and material evidence had 
not been submitted to reopen the veteran's previously denied 
claims for service connection for duodenal ulcer, 
hypertensive cardiovascular disease, and anxiety reaction.  
The relevant evidence of record prior to the most recent 
attempt to reopen his claim for VA compensation benefits 
include the veteran's service medical records, an April 1971 
VA medical examination, an April 1972 statement from a 
private physician attesting to treatment, VA treatment 
records from December 1999 to October 2002, lay statements 
from acquaintances, and the veteran's lay statements 
attesting to the origin of his conditions.   

The evidence submitted since February 2003 include November 
and December 1999 private treatment records, March 1977 
through September 1978 and December 1999 through April 2004 
VA medical records, a September 2003 negative response to the 
RO's request for medical records, and the veteran's lay 
statements attesting to the service-connected origin of his 
conditions. 

Duodenal Ulcer

With regard to the evidence submitted subsequent to the 
February 2003 decision, the November and December 1999 
private treatment records, and the March 1977 through 
September 1978 and December 1999 through April 2004 VA 
medical records are new, as this evidence was not previously 
submitted to agency decision makers.  Similarly, the 
September 2003 statement attesting that no medical records 
were available at a hospital where the veteran sought 
treatment is also new.  However, medical evidence describing 
the veteran's current condition is not material to the issue 
of service connection.  See Morton v. Principi, 3 Vet. 
App. 508 (1992).  As such, the current medical records do not 
serve to reopen his claim.

The veteran has submitted lay statements not previously on 
record that attest to the service connected origin of his 
stomach condition.  Lay assertions cannot serve as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  Moreover, the veteran's assertions were 
already considered at the time of the previous determination 
and are cumulative.  See Bostain v. West, 11 Vet. App. 124 
(lay hearing testimony which is cumulative of previous 
contentions which were considered by the decisionmaker at the 
time of the prior final disallowance is not new evidence).

As the unestablished fact- that the veteran has a duodenal 
ulcer medically linked to an in-service injury or disease- 
remains unestablished by the evidence received since 2003, 
the Board finds the evidence submitted since the February 
2003 rating decision is not new and material and does not 
serve to reopen the veteran's claim of entitlement to service 
connection for duodenal ulcer.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


Hypertensive Cardiovascular Disease

With regard to the evidence submitted subsequent to the 
February 2003 decision, the November and December 1999 
private treatment records, and the March 1977 through 
September 1978 and December 1999 through April 2004 VA 
medical records are new, as this evidence was not previously 
submitted to agency decision makers.  Similarly, the 
September 2003 statement attesting that no medical records 
were available at a hospital where the veteran sought 
treatment is also new.  However, medical evidence describing 
the veteran's current condition is not material to the issue 
of service connection.  See Morton v. Principi, 3 Vet. 
App. 508 (1992).  As such, the current medical records do not 
serve to reopen his claim.

The veteran has submitted lay statements not previously on 
record that attest to the service connected origin of his 
hypertensive cardiovascular disease, however, such statements 
are not new because they duplicate his previous contentions 
which were of record at the time of the February 2003 RO 
decision.  Additionally, lay assertions cannot serve as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  

As the unestablished fact- that the veteran has a heart 
disability medically linked to an in-service injury or 
disease- remains unestablished by the evidence received since 
2003, the Board finds the evidence submitted since the 
February 2003 rating decision is not new and material and 
does not serve to reopen the veteran's claim of entitlement 
to service connection for hypertensive cardiovascular 
disease.  Until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Anxiety Reaction

With regard to the evidence submitted subsequent to the July 
1972 Board decision, the November and December 1999 private 
treatment records, and the March 1977 through September 1978 
and December 1999 through April 2004 VA medical records are 
new, as this evidence was not previously submitted to agency 
decision makers.  Similarly, the September 2003 statement 
attesting that no medical records were available at a 
hospital where the veteran sought treatment is also new.  
However, medical evidence describing the veteran's current 
condition is not material to the issue of service connection.  
See Morton v. Principi, 3 Vet. App. 508 (1992).  As such, the 
current medical records do not serve to reopen his claim.

The veteran has submitted lay statements not previously on 
record that attest to the service connected origin of his 
hypertensive cardiovascular disease, however, such statements 
are not new because they duplicate his previous contentions 
which were of record at the time of the July 1972 Board 
decision.  Additionally, lay assertions cannot serve as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  

As the unestablished fact- that the veteran has an acquired 
psychiatric disorder medically linked to an in-service injury 
or disease- remains unestablished by the evidence received 
since 1972, the Board finds the evidence submitted since the 
July 1972 Board decision is not new and material and does not 
serve to reopen the veteran's claim of entitlement to service 
connection for anxiety reaction.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
both service connection and to reopen a previously denied 
claim in January and February 2003.  The letters also 
informed him of the evidence he was required to submit, 
including any evidence in his possession and the evidence the 
RO would obtain on his behalf.  The veteran has been informed 
that he must submit evidence which establishes the in-service 
incurrence of his disabilities.  The letters issued in this 
matter also referred the veteran to his previous adjudicative 
actions (ratings, Board decision, etc.), which informed the 
veteran that medical evidence was needed that showed his 
current disabilities were acquired in or related to service.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters 
also referred to the specific disabilities for which service 
connection was previously denied (and for which he was 
previously diagnosed) and that evidence was needed of in-
service injury or disease or competent medical evidence 
linking his disabilities to his military service.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices and requested to submit evidence in his 
possession.  Under these circumstances, the Board considers 
VA's notice requirements are met and any issues as to timing 
or completeness to be harmless and not prejudicial to the 
veteran.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or 
potential rating criteria.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite inadequate notice provided 
to the veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  To the extent that the weight of the evidence is 
against the veteran's claims to reopen, any questions as to 
any appropriate effective dates and potential ratings of his 
underlying service connection claims are rendered moot.  
Under these circumstances, the Board is satisfied that any 
issue as to the completeness as to these elements of the 
notice was harmless and nonprejudicial.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO obtained his 
service medical records, private and VA medical records, and 
lay statements in support of his claim.  VA's duty to assist 
does not include providing a VA examination in claims to 
reopen.  See 38 C.F.R. § 3.159(c)(4) (2006).  Throughout the 
history of the claim, the veteran has requested medical 
records from VA medical centers and private hospitals which 
have not been located.  The VA has repeatedly requested 
copies of the veteran's medical records from the identified 
medical centers, and January and September 2003 statements 
within the record attest to the unavailability of these 
records and of which the veteran was notified by the 
statement of the case and statements of the case.  The Board 
concludes that all relevant evidence has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claims of entitlement to service 
connection for duodenal ulcer, hypertensive cardiovascular 
disease, and anxiety reaction is denied



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


